Order entered April 8, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00582-CV

                    IN THE INTEREST OF S.W., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15911

                                      ORDER

      Before the Court is appellant’s March 31, 2022 Second Motion for Judicial

Notice. The motion is unopposed. We GRANT the motion in part. This Court will

take judicial notice of two pleadings appellant filed in the district court on March

21, 2022: (1) Motion to Extend Post-Judgment Deadlines and (2) Motion for New

Trial. The Court DENIES appellant’s motion to take judicial notice of a third

document titled “Motion to Modify, Correct or Reform Judgment; the Motion to

Modify, Correct or Reform Judgment”; the document does not include a file stamp

and the Court cannot verify that the document was filed in the district court.
      The Court ORDERS appellant to file a status report regarding the trial

court’s rulings on her pending motions no later than May 20, 2022.


      The Court DIRECTS the Clerk of this Court to send a copy of this order to

the Honorable Carmen Rivera-Worley and all parties.


      The Court ABATES this appeal to allow the trial court an opportunity to

consider appellant’s pending motions. This appeal will be reinstated in thirty days

or when appellant files a supplemental clerk’s record containing the trial court’s

order on her pending motions, whichever occurs sooner.




                                            /s/    LANA MYERS
                                                   PRESIDING JUSTICE